Citation Nr: 0614851	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-19 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
chronic lumbosacral strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1962 to August 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Baltimore, Maryland Regional Office (RO) of the Department of 
Veterans Affairs (VA), which increased the veteran's 
evaluation for chronic lumbosacral strain from 10 to 20 
percent.

In May 2005, the veteran presented testimony before the 
undersigned Veterans Law Judge sitting in Washington, D.C.  A 
transcript is associated with the claims folder and has been 
reviewed.  During the hearing, the veteran submitted 
additional evidence along with a waiver of initial RO 
consideration.

In July 2005, the Board remanded the case for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Pursuant to the Board's July 2005 remand, the veteran was 
scheduled for a VA examination in September 2005 to determine 
the overall picture of his service-connected lumbosacral 
strain.  An examination was necessary to determine whether 
the veteran's disc disease is a part of his service-connected 
lumbosacral strain.  The veteran failed to report to the 
September 2005 VA examination.  He indicated that he did not 
receive the notification letter until after the examination 
date had passed.  Another examination was scheduled in 
January 2006, and the veteran failed to report.  

On review, the Board finds that the veteran was not properly 
notified of either scheduled examination.  The notification 
letter advising the veteran of the September 2005 examination 
was dated in November 2005, and the notification letter 
advising of the January 2006 was dated in February 2006.  In 
each instance, the notification letter was dated weeks after 
the scheduled examinations were to take place.  There is no 
indication in the claims file that shows the veteran was 
timely and properly notified of the examination appointment, 
and therefore, the presumption of regularity--that he was 
actually notified of the examination--does not attach.  See 
Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the 
presumption of regularity: that public officers have properly 
discharged their official duties in absence of clear evidence 
to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) 
(regarding the applicability of the presumption of regularity 
to RO actions).  Based on the foregoing, the Board finds that 
the veteran was not properly notified of the scheduled 
examinations, and good cause was shown for his failure to 
attend.  Accordingly, the veteran should be rescheduled for 
the requested examination, and notified of the scheduling of 
the examination in a timely manner.  

Also, in its July 2005 remand, the Board requested that the 
veteran be advised of the new rating criteria for evaluating 
spine disabilities, which became effective in September 2003.  
On review, it is not clear whether the veteran was advised of 
the new criteria.  A copy of the amended criteria is in the 
claims folder, but the criteria are not attached to the 
supplemental statement of the case (SSOC) dated in November 
2005 or the SSOC dated in February 2006.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
spine examination to determine the 
overall picture of his lumbar disability.  
The examiner should review the claims 
folder prior to the examination.  All 
tests and studies, including x-ray 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  The examiner is 
specifically requested to comment on 
whether degenerative disc disease is a 
part of the service-connected disability 
or otherwise related to it.  If so, the 
examiner should comment on the neurologic 
manifestations of the degenerative disc 
disease, including the number of 
incapacitating episodes the veteran has 
experienced over the past year.  The 
claims folder, a copy of this REMAND, and 
a copy of the aforementioned revised 
general rating formula for diseases and 
injuries of the spine must be made 
available to and reviewed by the examiner 
prior to the examinations.  All findings, 
and the reasons and bases should be set 
forth in sufficient detail.

2.  Following the above, the RO should 
re-adjudicate this claim taking into 
consideration the newly obtained evidence 
and with consideration of the old and new 
criteria (including disc disease, if 
appropriate) governing spine 
disabilities, as well as the 
extraschedular criteria under 38 C.F.R. § 
3.321(b)(1) (2005).  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2005).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





